DETAILED ACTION
This office action is in response to the amendment filed February 9, 2022. 
Claims 1-20 are pending. 
This application is a continuation of application 15/869,868 and the claims herein are examined as entitled to the earlier filing date of January 12, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 16 recites the amended limitation "the connection request including the unique identifier" in the amended second paragraph of the claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the amendment refers to “the connection request” but is preceded by two connection requests in the claims, that from the wireless communication device and also from the device to be updated. Appropriate correction is required to clarify to which request this refers. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4, 8, 9, 11, 15, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (US PG Publication 2016/0147525) in view of “Moeller” (US PG Pub 2016/0371077), “Vandivier” (US 2011/0273279), and “Throop” (US PG Pub 2017/0092018)


 “Conrad” (US 2016/0036814) and further in view of “Periera Cabral” (US PG Publication 2018/0052681). 

Regarding Claim 1, Choi teaches: 
1. A method at a network server acting as a switchboard between an wireless communication device and a device to be updated, the method comprising: receiving, at the network server, a connection request from the wireless communication device, (Choi S330, e.g. ¶54, requesting connection between the telematics server and terminal (e.g. 340) to initial download and install of update)
forwarding, at the network server, a second message from the wireless communication device to the device to be updated to start an update process; (Choi S340, Fig. 4, e.g. ¶54) sending update start message to telematics terminal in vehicle)
and forwarding, at the network server, update status information from the device to be updated to the wireless communication device.(S370, Fig. 4, ¶56, updating the installation info in the mobile device from the server). 

Choi does not teach, but Moeller teaches:
associating, at the network server, the connection request from the wireless communication device and the connection request from the device to be updated; (Download manager 113 sends status messages to arbitration server which associates the status of the ECUs from those messages with the updates requested by the client (e.g. 101, Fig. 1)
receiving, at the network server, a first message from the device to be updated indicating that update conditions have been met; (sending status update messages from TCU/Ecus to download manager e.g. ¶30; further sending the statuses to the arbitration server ¶59, status further forward to 101, fig. via the display, eg. ¶¶130-132)
transmitting, from the network server, the first message to the wireless communications device; 
 (sending status update messages from TCU/Ecus to download manager e.g. ¶30; further sending the statuses to the arbitration server ¶59, status further forward to 101, fig. via the display, eg. ¶¶130-132)

In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Moeller prior to the filing date as each is directed to updating of vehicle firmware and Moeller recognized “it is desirable to provide methods and apparatus that permit remote updating of vehicle software such that dealer costs for software installation are significantly reduced or eliminated altogether.” (¶8). 
Choi further does not teach, but Vandivier teaches: 
 the connection request [from the wireless communication device] including a unique identifier.  (See e.g. Vandivier 302, Fig. 3, ¶¶28,48, 50 describing a connection request from the user devices 103/105 to the server including identifiers in the header e.g. a VIN for the vehicle 121 to be updated) 

[associating]…based on the unique identifier (See e.g. Vandivier ¶50 describing authenticating the user remote device sending commands for vehicle 121 based on the identifiers associated with the vehicle 121. e.g. the VIN)

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Choi, Moeller and Vandivier as each is directed to software update systems in vechiles and Vandivier teaches a method associating user client devices 103/105 with vechiles 121 to be updated based on sent identifiers (e.g. VINs) and recognized that “Networked systems provide much more than information, they are becoming integrated into everyday items and occurrences, so that they are providing additional control and information about common events…” (¶8) and provides techniques for leveraging networked systems to improve software update techniques in vehicles. 

Choi et al further do not teach, but Throop teaches: 
receiving, at the network server, a connection request from the device to be updated, the connection request including the unique identifier; (See Throop e.g. ¶4 describing a connection request from the vehicle to the update server including the vehicle VIN for identification)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Choi et al with those of Throop as each is directed to vehicle software update systems and Throop teaches “some vehicles, telematics features may be used to provide vehicle diagnostic and other data to a remote cloud server…” (¶2) and provides technique to use these capabilities. 



2. The method of claim 1, wherein the connection request from the device to be updated is received after physical interaction at the device to be updated.  (See e.g. Moeller ¶113 ECU connecting for update after ignition on event in the car). 


4. The method of claim 1, wherein the identifier is a vehicle identification number.  (See Moeller ¶122 See VIN). 

Claims 8, 9, and 11 are rejected on the same basis as claims 1, 2 and 4 respectfully above.
Claims 15, 16, and 18 are rejected on the same basis as claims 1, 2 and 4 respectfully above.


Claims 3, 5,6,10,12,13,17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (US PG Publication 2016/0147525) in view of “Moeller” (US PG Pub 2016/0371077), “Vandivier” (US 2011/0273279), and “Throop” (US PG Pub 2017/0092018) as applied above and further in view of  “Conrad” (US 2016/0036814) 

Regarding Claim 3, Choi et al teache the limitations of Claim 1 above, but do not further teach, while Conrad teaches:
3. The method of claim 1, wherein the device to be updated has no update feedback interface.  (See e.g. Conrad Figs. 1B and 4, showing devices to be updated without feedback mechanisms). In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Conrad prior to the filing date as each is directed to updating of firmware in embedded systems including vehicles use a mobile device, and Conrad recognized that “the communications that are used to interface with such [systems] are often not overly secure, which increases the risk that an unauthorized user may gain control…” (¶2).

Regarding Claim 5, Choi et al teache the limitations of Claim 1 above, but do not further teach, while Conrad teaches:
5. The method of claim 1, further comprising authenticating the connection request from the wireless communication device with an authentication service.  (See e.g. Conrad ¶3, authenticating mobile device with server using lock device identifier). In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Conrad prior to the filing date as each is directed to updating of firmware in embedded systems including vehicles use a mobile device, and Conrad recognized that “the communications that are used to interface with such [systems] are often not overly secure, which increases the risk that an unauthorized user may gain control…” (¶2).

Regarding Claim 6, Choi et al teache the limitations of Claim 1 above, but do not further teach, while Conrad teaches:
6. The method of claim 5, wherein the authenticating is based on a session identifier received in the connection request from the wireless communication device.  (See session identifier ¶62 of Conrad) In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi and Conrad prior to the filing date as each is directed to updating of firmware in embedded systems including vehicles use a mobile device, and Conrad recognized that “the communications that are used to interface with such [systems] are often not overly secure, which increases the risk that an unauthorized user may gain control…” (¶2).

Claims 10,12 and 13 are rejected on the same basis as claims 3, 5, and 6 above. 
Claims 17,19 and 20 are rejected on the same basis as claims 3, 5, and 6 above.


Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Choi” (US PG Publication 2016/0147525) in view of “Moeller” (US PG Pub 2016/0371077), “Vandivier” (US 2011/0273279), and “Throop” (US PG Pub 2017/0092018) as applied above and further in view of “Fields” (US Patent 9,946,531). 

Regarding Claim 7, Choi et al teach the limitations of claim 1 above, but do not further teach those of claim 7. Fields, however, teaches: 
7. The method of claim 1, wherein at least one of the wireless communication device and device to be updated is on a private cellular network.(Col. 10, Ln 38 to 49 “In some embodiments, the front-end components 102 may communicate with the back-end components 104 via the network 130.  The network 130 may be a proprietary network, a secure public internet, a virtual private network or some other type of network, such as dedicated access lines, plain ordinary telephone lines, satellite links, cellular data networks, combinations of these.  Where the network 130 comprises the Internet, data communications may take place over the network 130 via an Internet communication protocol.

In addition, it would have been obvious to one of ordinary skill to combine the teachings in Choi et al and Fields as each is directed to managing the software/firmware versions in vehicle embedded systems and Fields recognized that “Autonomous or semi-autonomous vehicles augment vehicle operators' information or replace vehicle operators' control commands to operate the vehicle in whole or part with computer systems based upon information from sensors within the vehicle.” (Col. 1, Ln55 to 65). 

Claim 14 is rejected on the same basis as claim 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 form includes additional prior art relevant to the disclosed subject matter in the application including software distribution and updating methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
5/20/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191